FILED
                            NOT FOR PUBLICATION                            DEC 27 2010

                                                                       MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                     U .S. C O U R T O F AP PE ALS




                             FOR THE NINTH CIRCUIT



FAYYAZ RAJA and KATHLEEN RAJA,                   No. 10-15707

               Plaintiffs - Appellants,          D.C. No. 2:09-cv-00650-KJD-LRL

  v.
                                                 MEMORANDUM *
COUNTRYWIDE HOME LOANS INC.;
et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                             for the District of Nevada
                     Kent J. Dawson, District Judge, Presiding

                           Submitted December 14, 2010 **

Before:        GOODWIN, WALLACE, and W. FLETCHER, Circuit Judges.

       Fayyaz and Kathleen Raja appeal pro se from the district court’s judgment

dismissing their diversity action arising out of foreclosure proceedings. We have

jurisdiction under 28 U.S.C. § 1291. We review for an abuse of discretion the


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
denial of leave to amend and the denial of a motion for reconsideration. Smith v.

Pac. Props. & Dev. Corp., 358 F.3d 1097, 1100 (9th Cir. 2004); Sch. Dist. No. 1J,

Multnomah County, Or. v. ACandS, Inc., 5 F.3d 1255, 1262 (9th Cir. 1993). We

affirm.

      The district court did not abuse its discretion by denying the Rajas leave to

amend after concluding that amendment would be futile. See Chased v.

Fleer/Skybox Int’l, LP, 300 F.3d 1083, 1087-88 (9th Cir. 2002).

      The district court did not abuse its discretion by denying the Rajas’ motion

for reconsideration, which was based on disagreements they had with their attorney

over their opposition to the motion to dismiss, where the Rajas made no objection

during the three months between their attorney’s withdrawal and the district court’s

judgment. See Sch. Dist. No. 1J, Multnomah County, Or., 5 F.3d at 1262-63

(setting forth requirements for reconsideration under Fed. R. Civ. P. 59(e) and 60).

      The district court did not abuse its discretion by granting defendants’ motion

to expunge after dismissing the Rajas’ action. See Peacock v. Thomas, 516 U.S.
349, 356 (1996) (a federal court has inherent power to enforce its judgments).

      The Rajas’ remaining contentions are unpersuasive.

      AFFIRMED.




                                         2                                    10-15707